Citation Nr: 1711965	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Meniere's disease with transmastoid labrynthectomy.

4.  Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for respiratory (claimed as wheezing and breathing trouble) and vocal cord disabilities due to September 2013 throat surgery for Zenker's diverticulum.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2014, the Board remanded the claims for right ear hearing loss, tinnitus, and Meniere's disease with transmastoid labrynthectomy for additional development.  During remand status, the Veteran perfected an appeal to the Board on the issue of entitlement to VA compensation under 38 U.S.C.A. § 1151, which has been merged with the other matters on appeal before the Board.  It is noted that he withdrew his request for a Board hearing on that matter in March 2016.  See VA Form 21-0820 (March 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Having carefully reviewed the record, the Board finds that remand is necessary to ensure that VA has met its duties to notify and assist the Veteran in these matters.  However, the Veteran is reminded that VA's duty to assist in the development of claims is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  He should cooperate and assist as requested in the development of these matters.


Hearing Loss - Tinnitus - Meniere's Disease

The Board remanded the Meniere's disease claim in October 2014 for additional development that included a VA examination and opinion.  It is noted that the Board specifically requested an opinion on its etiology from an otolaryngologist.  Because of the specialty required by the Board, a VA examination could not be scheduled near the Veteran.  It was scheduled at the nearest VA facility with this specialty.  The Veteran refused this exam location and the exam was cancelled.

After careful consideration, the Board believes that a VA medical opinion should be obtained in this matter regardless of whether the Veteran is able or willing to present for an examination.  This is because there is no indication that a medical opinion requires an in-person examination and the record contains significant medical history on the Veteran's problems such that an in-person examination may not be necessary for a medical professional to answer the Board's medical questions.  As such, the RO should have obtained the medical opinion requested without the in-person examination unless a medical provider indicated that an opinion could not be provided without an in-person examination.  This would have ensured substantial compliance with the Board's prior remand directive.  Therefore, remand for a VA medical opinion is necessary.

It is noted that the Veteran's right ear hearing loss and tinnitus are inextricably intertwined with the issue of entitlement to service connection for Meniere's disease as explained in the October 2014 Board remand.  As such, the Board must again defer consideration of these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

38 U.S.C.A. § 1151 VA Compensation

The Veteran seeks VA compensation benefits under 38 U.S.C.A. § 1151 for respiratory (claimed as wheezing and breathing trouble) and vocal cord disabilities due to September 2013 throat surgery for Zenker's diverticulum.  Remand of this matter is necessary for the following reasons.

First, the claims file does not include a copy of either the Veteran's claim for VA compensation under 38 U.S.C.A. § 1151 or notice of the requirements for establishing a claim on this basis.  The Board observes that the Statement of the Case dated October 2015 reflects that a claim under 38 U.S.C.A. § 1151 was received in November 2013, but the claims file does not include an "1151 claim" dated in November 2013 (or any other date).  Also, there is no indication that VA sent to the Veteran a letter on how to substantiate a claim based on 38 U.S.C.A. § 1151.  The claims file includes a 38 U.S.C.A. § 5103 notice letter dated in March 2014, but this letter and the enclosures do not provide any guidance on establishing a claim based on 38 U.S.C.A. § 1151.  See VCAA/DTA Letter (March 2014).

Second, the medical records pertaining to the September 2013 VA surgery (alleged by the Veteran to have caused him additional disability) are not complete insofar as they do not include a copy of the medical consent form for the surgery.  The RO obtained treatment records from the VA facility that performed the Veteran's September 2013 surgery, but these records do not include a copy of the consent form although these records note that one was executed in advance of the surgery.  See Medical Treatment Record - Government Facility (April 2015).

Third, although a VA medical opinion was obtained in June 2015, this medical opinion is inadequate as it was predicated on an incomplete record.  Also, the opinion does not clearly address whether additional disability exists and, if so, whether it was caused by VA treatment (surgery) and the proximate cause of the disability was either (a) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) due to an event not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims file a copy of the Veteran's November 2013 claim for VA compensation under 38 U.S.C.A. § 1151 if possible, and obtain all updated VA treatment records.

2.  The RO should provide the Veteran with appropriate notice of the information and/or evidence required to substantiate a claim under 38 U.S.C.A. § 1151.  Also, the RO should notify the Veteran of the consequences of failure to report for a VA examination under 38 C.F.R. § 3.655.

3.  The RO should obtain from the appropriate VA medical facility a copy of the Veteran's consent form (and any other relevant administrative records) associated with his September 2013 surgery for Zenker's diverticulum.

4.  A VA medical opinion should be obtained from an otolaryngologist to determine the nature and likely etiology of the Veteran's Meniere's disease.  The claims filed must be reviewed and the review noted in the report.  The otolaryngologist should opine on whether it is at least as likely as not (50 percent or greater probability) that Meniere's disease was incurred in, or is otherwise related to active duty service, to include conceded acoustic trauma in service.  The otolaryngologist is also requested to comment on the Veteran's July 1968 Report of Medical History where it was noted that the Veteran experienced dizziness.

The physician may request an in-person examination of the Veteran if deemed necessary to formulating a medical opinion in this matter.  If such is the case, the physician must explain for the record why an in-person examination is required.

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  With respect to the 38 C.F.R. § 1151 claim, the Veteran should be scheduled for a VA examination by a physician to assess whether there are any additional disabilities related to his September 2013 surgery for Zenker's diverticulum.  The claims file, along with all records associated with the surgery, must be reviewed and the review noted in the report.  The physician should specifically address each of the following questions:

(a)  Does the Veteran have additional disability associated with his September 2013 surgery for Zenker's diverticulum, to include respiratory (claimed as wheezing and breathing trouble) and vocal cord disabilities?  If so, these should be clearly identified.

(b)  If additional disability or disabilities exist, is it at least as likely as not (50 percent or greater) that the proximate cause of such disability or disabilities was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in providing surgical or post-surgical treatment for Zenker's diverticulum? 
In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

(c) If additional disability or disabilities exist, is it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable?

In determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32, which requires the primary health care provider to explain the reasonably foreseeable risks associated with the surgery or treatment being provided.

A complete rationale for the medical opinion is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




